DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 12-15 and 17-31 are pending.  Claims 12, 14-15, 17-18 and 22 have been amended.  Claims 1-11 and 16 have been canceled.  Claims 23-31 are new. 

Response to Arguments
Applicant’s arguments filed 1/28/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Wang US 2012/0112705 in view of Matsunaga US 20080278116, ZHANG US 20190319478 and Kratzschmar US 20140341252.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Regarding claim 12 and 22, Wang teaches:
A charge control apparatus (Fig 4 # 20) that controls charging of an energy storage device (Fig 4 Battery), the charge control apparatus comprising:
a plurality of charging paths connected in parallel for the energy storage device (Fig 4 #21 and 22 charging paths connected in parallel for battery);
a switch connected on each of the plurality of charging paths (Par 0022 “a power transistor (not shown) on the charging paths.”); and 
a control unit (Fig 4 #23 control circuit), 
wherein: the control unit controls each of the switches to switch a particular charging path, of the plurality of charging paths (controlling transistors that are noted as switches to switch to particular control paths noted as activated paths. Par 0022 “the control circuit 23 can inactivate some of the paths and adjusts the currents on the activated charging paths. The above can be achieved by, for example, controlling a controlled terminal of a power transistor (not shown) on the charging paths.”); and 
the controlled switching of the particular charging path is based on a temperature (Par 00022 “according to the battery charging status, the environment temperature, the over temperature setting and so on, the control circuit 23 can inactivate some of the paths and adjusts the currents on the activated charging paths. The above can be achieved by, for example, controlling a controlled terminal of a power transistor (not shown) on the charging paths.”).

Wang does not explicitly teach:
a voltage drop element and a switch connected in series on each of the plurality of charging paths. 
Matsunaga teaches:
a voltage drop element and a switch connected in series on each of the plurality of charging paths. (Fig 1 #DP11 and DP12; Par 0056 “the charge current flows into the battery 10 and the S1-S2 voltage drops down to -0.6V. Because the battery 10 is charged through the parasitic diodes Dp11 and Dp12 of the discharge FETs Q11 and Q12 which are turned OFF, and because a forward voltage of the parasitic diodes Dp11 and Dp12 of the discharge FETs Q11 and Q12 occurs even with a little charge current flowing, voltage S2 at the source 2 of the charge FETs Q21 and Q22 drops down relative to the voltage S1 of the source 1 of the discharge FETs Q11 and Q12”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include a voltage drop element and a switch connected in series taught by Matsunaga for the purpose of providing a battery protective device and a semiconductor integrated circuit device which prevent thermal destruction of the semiconductor. (Refer to Par 0024)

Wang does not explicitly teach:
the plurality of charging paths which is deenergized during charging. 
Matsunaga teaches:
the plurality of charging paths which is deenergized during charging. (denergizing is the voltage drop of diodes during charging. Fig 1 #DP11 and DP12; Par 0056 “the charge current flows into the battery 10 and the S1-S2 voltage drops down to -0.6V. Because the battery 10 is charged through the parasitic diodes Dp11 and Dp12 of the discharge FETs Q11 and Q12 which are turned OFF, and because a forward voltage of the parasitic diodes Dp11 and Dp12 of the discharge FETs Q11 and Q12 occurs even with a little charge current flowing, voltage S2 at the source 2 of the charge FETs Q21 and Q22 drops down relative to the voltage S1 of the source 1 of the discharge FETs Q11 and Q12”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include the plurality of charging paths which is deenergized during charging taught by Matsunaga for the purpose of providing a battery protective device and a semiconductor integrated circuit device which prevent thermal destruction of the semiconductor. (Refer to Par 0024)

Wang does not explicitly teach:
the controlled switching of the particular charging path is based on a temperature respectively provided in each of the plurality of charging paths.
Zhang teaches:
the controlled switching of the particular charging path is based on a temperature respectively provided in each of the plurality of charging paths. (Par 0010 “when charging the terminal battery, the battery charging apparatus detects current temperature of the charging path in real time. When the detected largest temperature value is greater than or equal to the preset threshold, switching between the working modes of the power adapter is performed, and the charging path corresponding to the working mode of the power adapter is connected, to charge the terminal battery. Different charging paths have different heat accumulation locations. Therefore, in a charging process, switching to a different charging path according to detected temperature can disperse heat accumulation.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include the controlled switching of the particular charging path is based on a temperature respectively provided in each of the plurality of charging paths taught by Zhang for the purpose of preventing device performance from being affected by heat accumulation during charging,. (Refer to Par 0010)

Wang in view of Matsunaga and Zhang do not explicitly teach:
a temperature difference between the voltage drop elements respectively.
Kratzschmar teaches:
a temperature difference between the voltage drop elements respectively. (Fig 2 #11, 21, 31; Par 0065 “temperature-dependent semiconductor (e.g. diode, PTC thermistor) or a resistance thermometer (e.g. PT100, PT1000). If, for example, a diode is used as the temperature sensor” Par 0029 “determination of possible temperature differences”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang in view of Matsunaga and Zhang to include a temperature difference between the voltage drop elements respectively taught by Kratzschmar for the purpose of for determining a thermal overload. (Refer to Par 0007)

Regarding claim 13, Wang does not explicitly teach:
wherein the voltage drop element is a diode. 
Matsunaga teaches:
wherein the voltage drop element is a diode. (Fig 1 #DP11 and DP12; Par 0056 “the charge current flows into the battery 10 and the S1-S2 voltage drops down to -0.6V. )
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include wherein the voltage drop element is a diode taught by Matsunaga for the purpose of providing a battery protective device and a semiconductor integrated circuit device which prevent thermal destruction of the semiconductor. (Refer to Par 0024)

Regarding claim 14, Wang teaches:
wherein the control unit further executes switching between the charging paths when a charge voltage or a voltage of the energy storage device is higher than a set voltage.  
 (Par 0018 “When the battery voltage is above the first predetermined threshold, the control circuit 23 stops generating the second control signal, inactivating the second charging path 22 so that only the first charging path 21 charges the battery. When the battery voltage is above a second predetermined threshold which is higher than the first predetermined threshold, the control circuit 23 stops generating the first control signal, inactivating the first charging path 21”)

  Regarding claim 17, Wang does not explicitly teach:

Matsunaga teaches:
wherein the control unit switches between the charging paths such that a time during which the charging path with higher temperature is deenergized is longer than a time during which the charging path with lower temperature is deenergized.  (Fig 1 paths; Fig  #8, 9 time and Fig 11A-C ;Par 0017 “the loss by forward voltage of the parasitic diode Dp2 generates heat, which can overheat the semiconductor integrated circuit (IC) device. If the discharge occurs with a high current, the semiconductor device can be thermally destructed.” and Par 0019 “charge and/or discharge (charge/discharge) current greater than a predetermined value flows for more than a predetermined period of time continuously, current through the parasitic diodes Dp1 and Dp2 can be suppressed and thermal destruction of the semiconductor prevented if the discharge FET Q1 and the charge FET Q2 are turned ON”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify wherein the control unit switches between the charging paths taught by Wang to have a time during which the charging path with higher temperature is longer than a time during which the charging path with lower temperature taught by Matsunaga for the purpose of preventing thermal destruction. (Refer to Par 0017)

Regarding claim 18, Wang teaches:
 (Par 0018 “the control circuit 23 generates a first control signal and a second control signal, activating both the first charging path 21 and the second charging path 22 to charge the battery with a large current.”)

  Regarding claim 19, Wang does not explicitly teach:
wherein at least one charging path among the charging paths connected in parallel has two FETs that are back-to-back connected and have built-in parasitic diodes.  
Matsunaga teaches:
wherein at least one charging path among the charging paths connected in parallel has two FETs that are back-to-back connected and have built-in parasitic diodes.   (Fig 4)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify at least one charging path among the charging paths connected in parallel taught by Wang to have two FETs that are back-to-back connected and have built-in parasitic diodes taught by Matsunaga for the purpose of preventing thermal destruction. (Refer to Par 0017)

  Regarding claim 20, Even though Wang teaches:
wherein each of the charging paths connected in parallel. (Fig 4 #21 and 22 in parallel)
(Par 0018 “activating both the first charging path 21 and the second charging path 22”) when a charge voltage or a voltage of the energy storage device is lower than a set voltage (Par 0018 “When the battery voltage is below a first predetermined threshold”),
the control unit performs control, when a charge voltage or a voltage of the energy storage device is higher than a set voltage (Par 00418 “When the battery voltage is above a second predetermined threshold which is higher than the first predetermined threshold”),
Wang does not explicitly teach:
charging paths connected in parallel has two FETs back-to-back connected and having built-in parasitic diodes;
turn on the two back-to-back connected FETs; and
to: turn off the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a forward direction with respect to a charging direction, and 
turn on the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a reverse direction with respect to the charging direction at different timings between the charging paths.
Matsunaga teaches:
charging paths connected in parallel has two FETs back-to-back connected and having built-in parasitic diodes;
turn on the two back-to-back connected FETs; and

turn on the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a reverse direction with respect to the charging direction at different timings between the charging paths. (Fig 1, Fig 4 and Fig 11A-C)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charging paths connected in parallel taught by Wang to have two FETs back-to-back connected and having built-in parasitic diodes taught by Matsunaga for the purpose of preventing thermal destruction. (Refer to Par 0017)

  Regarding claim 21, Wang teaches:
an energy storage device (Fig 4 Battery); and 
a charge control apparatus (Fig 4 3# 23).  

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over unpatentable Wang US 2012/0112705 in view of Matsunaga US 20080278116, ZHANG US 20190319478 and Kratzschmar US 20140341252 as applied to claim 12 above, and further in view of Fogg US 2006/0145673.

Regarding claim 15, Wang does not explicitly teach:

Fogg teaches:
wherein the control unit switches between the charging paths based on a set time.  (Par 0052 “Once transistor device Q2B is turned on sufficiently to ensure adequate operating current through current path 20B which may be qualified by timing”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control unit taught by Wang to have switches between the charging paths based on a set time taught by Fogg for the purpose of better regulation of voltage. (Refer to Par 0001)

Claim 23-25, 28-31 rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0112705 in view of Matsunaga US 20080278116, ZHANG US 20190319478.

Regarding Claim 23, Wang teaches:
A charge control apparatus (Fig 4 # 20) that controls charging of an energy storage device (Fig 4 Battery), the charge control apparatus comprising:
a plurality of charging paths connected in parallel for the energy storage device (Fig 4 #21 and 22 charging paths connected in parallel for battery);
a switch connected on each of the plurality of charging paths (Par 0022 “a power transistor (not shown) on the charging paths.”); and 
a control unit (Fig 4 #23 control circuit), 
wherein: the control unit controls each of the switches to switch a particular charging path, of the plurality of charging paths (controlling transistors that are noted as switches to switch to particular control paths noted as activated paths. Par 0022 “the control circuit 23 can inactivate some of the paths and adjusts the currents on the activated charging paths. The above can be achieved by, for example, controlling a controlled terminal of a power transistor (not shown) on the charging paths.”); and 
the control unit, when a charge voltage or a voltage of the energy storage device is higher than a set voltage, executes: switching between the charging paths so as to maintain current flow from multiple of the plurality of charging paths, but only from one of the plurality of charging paths at any point in time during the charging, or a sequential switching between the plurality of charging paths in a shifted manner at predetermined time intervals so as to maintain current flow from multiple of the plurality of charging paths  (Switching between the charging paths so as to maintain current flow. see Par 0018 “When the battery voltage is below a first predetermined threshold, the control circuit 23 generates a first control signal and a second control signal, activating both the first charging path 21 and the second charging path 22 to charge the battery with a large current. When the battery voltage is above the first predetermined threshold, the control circuit 23 stops generating the second control signal, inactivating the second charging path 22 so that only the first charging path 21 charges the battery. When the battery voltage is above a second predetermined threshold which is higher than the first predetermined threshold, the control circuit 23 stops generating the first control signal, inactivating the first charging path 21, and the charging operation is finished.”).  

Wang does not explicitly teach:

ZHANG teaches:
the control unit, executes an alternating switching between the charging paths so as to maintain current flow from multiple of the plurality of charging paths, but only from one of the plurality of charging paths at any point in time during the charging, or a sequential switching between the plurality of charging paths in a shifted manner at predetermined time intervals so as to maintain current flow from multiple of the plurality of charging paths. (Executes an alternating switching. see Par 0009 “a charging path corresponding to a working mode of a power adapter.”……“When the power adapter works in a first working mode and a largest temperature value transferred by the temperature collector is greater than or equal to a preset threshold, the charging control unit instructs the power adapter to switch to a second working mode, and instructs the charging unit to disconnect a charging path corresponding to the first working mode and connect a charging path corresponding to the second working mode.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include to execute an alternating switching taught by ZHANG for the purpose of device performance during charging,. (Refer to Par 0010)

Wang does not explicitly teach:
 
Matsunaga teaches:
a voltage drop element and a switch connected in series on each of the plurality of charging paths. (Fig 1 #DP11 and DP12; Par 0056 “the charge current flows into the battery 10 and the S1-S2 voltage drops down to -0.6V. Because the battery 10 is charged through the parasitic diodes Dp11 and Dp12 of the discharge FETs Q11 and Q12 which are turned OFF, and because a forward voltage of the parasitic diodes Dp11 and Dp12 of the discharge FETs Q11 and Q12 occurs even with a little charge current flowing, voltage S2 at the source 2 of the charge FETs Q21 and Q22 drops down relative to the voltage S1 of the source 1 of the discharge FETs Q11 and Q12”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include a voltage drop element and a switch connected in series taught by Matsunaga for the purpose of providing a battery protective device and a semiconductor integrated circuit device which prevent thermal destruction of the semiconductor. (Refer to Par 0024)

Wang does not explicitly teach:
the plurality of charging paths which is deenergized during charging. 
Matsunaga teaches:
the plurality of charging paths which is deenergized during charging. (denergizing is the voltage drop of diodes during charging. Fig 1 #DP11 and DP12; Par 0056 “the charge current flows into the battery 10 and the S1-S2 voltage drops down to -0.6V. Because the battery 10 is charged through the parasitic diodes Dp11 and Dp12 of the discharge FETs Q11 and Q12 which are turned OFF, and because a forward voltage of the parasitic diodes Dp11 and Dp12 of the discharge FETs Q11 and Q12 occurs even with a little charge current flowing, voltage S2 at the source 2 of the charge FETs Q21 and Q22 drops down relative to the voltage S1 of the source 1 of the discharge FETs Q11 and Q12”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include the plurality of charging paths which is deenergized during charging taught by Matsunaga for the purpose of providing a battery protective device and a semiconductor integrated circuit device which prevent thermal destruction of the semiconductor. (Refer to Par 0024)

Regarding claim 24, Wang does not explicitly teach:
wherein the voltage drop element is a diode. 
Matsunaga teaches:
wherein the voltage drop element is a diode. (Fig 1 #DP11 and DP12; Par 0056 “the charge current flows into the battery 10 and the S1-S2 voltage drops down to -0.6V. )
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include wherein the voltage drop element is a diode taught by Matsunaga for the purpose of providing a battery protective device and a semiconductor integrated circuit device which prevent thermal destruction of the semiconductor. (Refer to Par 0024)

Regarding Claim 28, Wang teaches: 
(Par 0018 “the control circuit 23 generates a first control signal and a second control signal, activating both the first charging path 21 and the second charging path 22”)

Regarding Claim 29, Wang teaches:
wherein at least one charging path among the charging paths connected in parallel
Wang does not explicitly teach:
two FETs that are back-to- back connected and have built-in parasitic diodes.  
Matsunaga teaches:
two FETs that are back-to- back connected and have built-in parasitic diodes.  
 (Fig 1)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include wherein at least one charging path among the charging paths connected in parallel has two FETs that are back-to- back connected and have built-in parasitic diodes taught by Matsunaga for the purpose of providing a battery protective device and a semiconductor integrated circuit device which prevent thermal destruction of the semiconductor. (Refer to Par 0024)

Regarding Claim 30, Wang does not explicitly teach:
wherein each of the charging paths connected in parallel has two FETs back-to-back connected and having built-in parasitic diodes, 

the control unit performs control, when a charge voltage or a voltage of the energy storage device is higher than a set voltage, to: turn off the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a forward direction with respect to a charging direction, and turn on the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a reverse direction with respect to the charging direction at different timings between the charging paths.  
Matsunaga teaches:
wherein each of the charging paths connected in parallel has two FETs back-to-back connected and having built-in parasitic diodes (Fig 1), 
the control unit performs control to simultaneously turn on the two back-to-back connected FETs in at least one of the charging paths connected in parallel when a charge voltage or a voltage of the energy storage device is lower than a set voltage (Fig 3 # Q21, Q22), and
the control unit performs control, when a charge voltage or a voltage of the energy storage device is higher than a set voltage, to: turn off the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a forward direction with respect to a charging direction, and turn on the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a reverse direction with respect to the charging direction at different timings between the charging paths (Fig 3 threshold voltage Q21, Q22, Fig 4, Fig 11A-C)
Wang to include turn on the two back-to-back connected FETs taught by Matsunaga for the purpose of providing a battery protective device and a semiconductor integrated circuit device which prevent thermal destruction of the semiconductor. (Refer to Par 0024)

Regarding claim 31, Wang teaches:
an energy storage device (Fig 4 Battery); and 
a charge control apparatus (Fig 4 3# 23).  

Regarding Claim 25, Wang teaches:
wherein the control unit executes switching between the charging paths when a charge voltage or a voltage of the energy storage device is higher than a set voltage (Switching between the charging paths so as to maintain current flow. see Par 0018 “When the battery voltage is below a first predetermined threshold, the control circuit 23 generates a first control signal and a second control signal, activating both the first charging path 21 and the second charging path 22 to charge the battery with a large current. When the battery voltage is above the first predetermined threshold, the control circuit 23 stops generating the second control signal, inactivating the second charging path 22 so that only the first charging path 21 charges the battery. When the battery voltage is above a second predetermined threshold which is higher than the first predetermined threshold, the control circuit 23 stops generating the first control signal, inactivating the first charging path 21, and the charging operation is finished.”).  

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0112705 in view of Matsunaga US 20080278116, ZHANG US 20190319478 and in further view of SUGIYAMA US 20140183942.

Regarding Claim 26, Wang does not explicitly teach:
wherein the control unit switches between the charging paths based on a set time.  
SUGIYAMA teaches:
wherein the control unit switches between the charging paths based on a set time.  
 (Par 0014 “first charging time indicating a charging time for charging the first power storage device by the first power conversion device, and a second charging time indicating a charging time for charging the second power storage device by the second power conversion device, and when the first charging time is longer than the second charging time, the control device selects the first charging path, and when the second charging time is longer than the first charging time, the control device selects the second charging path.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang to include the control unit switches between the charging paths based on a set time taught by SUGIYAMA for the purpose of power or a power amount which is greater than usual can be output. (Refer to 0021)

27 rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0112705 in view of Matsunaga US 20080278116, ZHANG US 20190319478 and in further view of RICHARDSON US 20170106819.

Regarding Claim 27, Wang of the combined teaching of Wang in view of ZHANG and Matsunaga teach:
the control unit switches between the charging paths as noted above.
Matsunaga of the combined teaching of Wang in view of ZHANG and Matsunaga teach:
the charging path is deenergized as noted above.
The combined teaching of Wang in view of ZHANG and Matsunaga do not teach:
wherein the control unit switches between the charging paths such that a time during which the charging path with higher temperature is deenergized is longer than a time during which the charging path with lower temperature is deenergized.  
RICHARDSON teaches:
a time with higher temperature is longer than a time with lower temperature. 
 (Par 0059 “the controller may be configured to increase the third period of time when the temperatures are higher and decrease the third period of time when the temperatures are lower. In other words, the third party system may be connected to the vehicle electrical system for a longer time after engine off in the summer as opposed to the winter.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wang in view of ZHANG and Matsunaga to include a RICHARDSON for the purpose of preventing reducing the longevity of the battery. (Refer to Par 0005)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859